TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00134-CV


                                        W. B., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




   FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
   NO. 12-0026-CPS425, HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING

                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on March 10,

2014. On request to this Court dated March 11, 2014, Lynette Thorpe was granted an extension

of time until March 28, 2014. To date, the reporter’s record has not been filed.

               Accordingly, Lynette Thorpe is hereby ordered to file the reporter’s record in this

case on or before April 4, 2014. If the record is not filed by that date, Thorpe may be required to

show cause why she should not be held in contempt of court. See Tex. R. App. P. 28.4(b)(2).

               It is ordered on April 1, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose